Order entered June 27, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00458-CV

                  IN THE INTEREST OF K.R.R., A CHILD

                   On Appeal from the 354th District Court
                            Hunt County, Texas
                        Trial Court Cause No. 89497

                                     ORDER

      Father’s brief in this termination of parental rights case is overdue. Because

these types of cases must be handled expeditiously, Father is ORDERED to file

his brief within TWENTY DAYS of the date of this order.          Failure to file the

brief by the time specified may result in an order for the trial court to conduct a

hearing to determine why Father’s brief has not been filed and to take such

measures as may be necessary to assure effective representation, including

appointment of new counsel.


                                            /s/    KEN MOLBERG
                                                   JUSTICE